DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 05/11/2022, with respect to the grooves and the organic layer in the grooves being between the source-drain metal layer and the interlayer dielectric layer have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee et al. (US 2021/0202905).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 7, 11, 12, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2021/0408203) in view of Park et al. (US 2019/0267440) and Lee et al. (US 2021/0202905).
In reference to claim 1, Shi et al. (US 2021/04082030) hereafter “Shi,” discloses a display panel, comprising a base substrate and a film-layered structure disposed on the base substrate; wherein the film-layered structure comprises an active layer 310 and a bridging metal layer RL arranged at different layers; and wherein the active layer comprises a plurality of active islands distributed in an array, Figure 3, and arranged at intervals, the bridging metal layer comprises a plurality of bridging traces, and two adjacent active islands are electrically connected to each other through the bridging traces, paragraph 86,
wherein the film-layered structure further comprises: a first gate insulating layer disposed on the base substrate and covering the active layer; a first metal layer 320 disposed on the first gate insulating layer, paragraph 84; a second gate insulating layer disposed on the first gate insulating layer and the first metal layer; a second metal layer 330 disposed on the second gate insulating layer, paragraph 85; an interlayer dielectric layer disposed on the second metal layer and the second gate insulating layer; and a source-drain metal layer 340 disposed on the interlayer dielectric layer, paragraph 86.
Shi does not disclose a plurality of grooves are defined in an interlayer dielectric layer, an organic layer is provided in the grooves, and an orthographic projection of the grooves on the base substrate does not coincide with an orthographic projection of the active layer on the base substrate, and 
Wherein the grooves and the organic layer in the grooves are between the source-drain metal layer and the interlayer dielectric layer in a direction perpendicular to an upper surface of the base substrate.
Park et al. (US 2019/0267440), hereafter “Park,” discloses a display device including teaching a plurality of grooves, VA1 in Figures 4 and 10, are defined in an interlayer dielectric layer 113, an organic layer is provided in the grooves, and an orthographic projection of the grooves on the base substrate does not coincide with an orthographic projection of the active layer on the base substrate, wherein the grooves and the organic layer in the grooves are between the source-drain metal layer and the base substrate in a direction perpendicular to an upper surface of the base substrate, paragraphs 89, 91, and 99.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a plurality of grooves to be defined in an interlayer dielectric layer, an organic layer to be provided in the grooves, and an orthographic projection of the grooves on the base substrate to not coincide with an orthographic projection of the active layer on the base substrate. One would have been motivated to do so in order to stop crack propagation and absorb stress caused by external impact, paragraph 102.
Park does not disclose the grooves and the organic layer in the grooves are between the source-drain metal layer and the interlayer dielectric layer in a direction perpendicular to an upper surface of the base substrate.
Lee et al. (US 2021/0202905), hereafter “Lee,” discloses a display panel including teaching grooves, 129 in Figure 5, and the organic layer 130 in the grooves are between the level of the source-drain metal layer and the interlayer dielectric layer 125 in a direction perpendicular to an upper surface of the base substrate, paragraphs 84-87.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the grooves of Park such that the grooves and the organic layer in the grooves are between the source-drain metal layer and the interlayer dielectric layer in a direction perpendicular to an upper surface of the base substrate. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one groove depth for another.
In reference to claim 4, Shi discloses the bridging traces RL are arranged in a same layer as the second metal layer 330, Figure 5C and paragraph 85. 
In reference to claim 6, Shi discloses the bridging traces comprise at least two connection lines positioned at different layers, RL in layer 330 and 342 in layer 340, and the connection lines in each of the bridging traces are electrically connected, paragraph 86.
In reference to claim 7, Shi discloses the connection lines are arranged in a same layer as one of the first metal layer, the second metal layer, or the source-drain metal layer, paragraph 86.
In reference to claim 11, Park discloses the grooves comprise a first groove and a second groove, the first groove in the interlayer dielectric layer is positioned at a region corresponding to a gap between two adjacent columns of the active islands, and the second groove in the interlayer dielectric layer is positioned at a region corresponding to a gap between two adjacent rows of the active islands, Figure 4 and paragraph 99.
In reference to claim 12, Shi discloses a display panel, comprising a base substrate and a film-layered structure disposed on the base substrate; wherein the base substrate is a single layer or a multiple-layered structure, paragraph 64, the film-layered structure comprises an active layer 310 and a bridging metal layer RL arranged at different layers; and wherein the active layer comprises a plurality of active islands distributed in an array and arranged at intervals, Figure 3, the bridging metal layer comprises a plurality of bridging traces RL, and two adjacent active islands are electrically connected to each other through the bridging traces, paragraph 86,
wherein the film-layered structure further comprises: a first gate insulating layer disposed on the base substrate and covering the active layer; a first metal layer 320 disposed on the first gate insulating layer, paragraph 84; a second gate insulating layer disposed on the first gate insulating layer and the first metal layer; a second metal layer 330 disposed on the second gate insulating layer, paragraph 85; an interlayer dielectric layer disposed on the second metal layer and the second gate insulating layer; and a source-drain metal layer 340 disposed on the interlayer dielectric layer, paragraph 86.
Shi does not disclose a plurality of grooves are defined in an interlayer dielectric layer, an organic layer is provided in the grooves, and an orthographic projection of the grooves on the base substrate does not coincide with an orthographic projection of the active layer on the base substrate, and 
Wherein the grooves and the organic layer in the grooves are between the source-drain metal layer and the interlayer dielectric layer in a direction perpendicular to an upper surface of the base substrate.
Park discloses a display device including teaching a plurality of grooves, VA1 in Figures 4 and 10, are defined in an interlayer dielectric layer 113, an organic layer is provided in the grooves, and an orthographic projection of the grooves on the base substrate does not coincide with an orthographic projection of the active layer on the base substrate, wherein the grooves and the organic layer in the grooves are between the source-drain metal layer and the base substrate in a direction perpendicular to an upper surface of the base substrate, paragraphs 89, 91, and 99.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a plurality of grooves to be defined in an interlayer dielectric layer, an organic layer to be provided in the grooves, and an orthographic projection of the grooves on the base substrate to not coincide with an orthographic projection of the active layer on the base substrate. One would have been motivated to do so in order to stop crack propagation and absorb stress caused by external impact, paragraph 102.
Park does not disclose the grooves and the organic layer in the grooves are between the source-drain metal layer and the interlayer dielectric layer in a direction perpendicular to an upper surface of the base substrate.
Lee discloses a display panel including teaching grooves, 129 in Figure 5, and the organic layer 130 in the grooves are between the level of the source-drain metal layer and the interlayer dielectric layer 125 in a direction perpendicular to an upper surface of the base substrate, paragraphs 84-87.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the grooves of Park such that the grooves and the organic layer in the grooves are between the source-drain metal layer and the interlayer dielectric layer in a direction perpendicular to an upper surface of the base substrate. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one groove depth for another.
In reference to claim 15, Shi discloses the bridging traces RL are arranged in a same layer as the second metal layer 330, Figure 5C and paragraph 85. 
In reference to claim 17, Shi discloses the bridging traces comprise at least two connection lines positioned at different layers, RL in layer 330 and 342 in layer 340, and the connection lines in each of the bridging traces are electrically connected, paragraph 86.
In reference to claim 18, Shi discloses the connection lines are arranged in a same layer as one of the first metal layer, the second metal layer, or the source-drain metal layer, paragraph 86.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2021/0408203) in view of Park et al. (US 2019/0267440) and Lee et al. (US 2021/0202905) as applied to claims 1 and 12 above and further in view of Son et al. (US 2020/0006451).
In reference to claims 3 and 14, Shi does not disclose the bridging traces are arranged in a same layer as the first metal layer.
Son et al. (US 2020/0006451) discloses a display device including teaching bridging traces VL are arranged in a same layer as the first metal layer (on the first gate insulating layer), paragraph 74. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the bridging traces to be arranged in a same layer as the first metal layer. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case interchanging the level on which the bridging traces are formed. 

Claims 5, 8, 9, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2021/0408203) in view of Park et al. (US 2019/0267440) and Lee et al. (US 2021/0202905) as applied to claims 1 and 12 above and further in view of Song et al. (US 2018/0183008).
In reference to claims 5 and 16, Shi does not disclose the bridging traces are arranged in a same layer as the source-drain metal layer.
Song et al. (US 2018/0183008) discloses a display device including teaching bridging traces, IPL in Figure 6, are arranged in a same layer as the source-drain metal layer, paragraph 186. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the bridging traces to be arranged in a same layer as the source-drain metal layer. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case interchanging the level on which the bridging traces are formed.
In reference to claims 8 and 19, Shi does not disclose each of the active islands comprises a body and connection terminals positioned at two longitudinal sides of the body and electrically connected to the body, and the bridging traces are electrically connected to the connection terminals.
Song teaches active islands, SML in Figures 5 and 7, comprises a body and connection terminals, CH9 at the bottom right of Figure 5 and unlabeled at top right, positioned at two longitudinal sides of the body and electrically connected to the body, and the bridging traces IPL are electrically connected to the connection terminals, paragraphs 122 and 128.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for each of the active islands to comprise a body and connection terminals positioned at two longitudinal sides of the body and electrically connected to the body, and the bridging traces are electrically connected to the connection terminals. One would have been motivated to do so in order to provide the same signal to multiple transistors formed on each island.
In reference to claims 9 and 20, Shi discloses the first metal layer 320 comprises a plurality of scan lines GLn arranged in a lateral direction, and a projection of the bridging traces RL on the base substrate is parallel to the scan lines, Figures 3, 5B, and 5C.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/Primary Examiner, Art Unit 2897